Exhibit 10.131 EXECUTION VERSION AMENDMENT NUMBER TWO to the MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT dated as of September 14, 2015 among BARCLAYS BANK PLC and PENNYMAC CORP. and PENNYMAC LOAN SERVICES, LLC This AMENDMENT NUMBER TWO (this “Amendment”) is made as of this 2nd day of December, 2016, by and among Barclays Bank PLC (the “Purchaser” and the “Agent”), PennyMac Loan Services, LLC (the “Servicer”) and PennyMac Corp. (the “Seller”), and amends that certain Mortgage Loan Participation Purchase and Sale Agreement, dated as of September 14, 2015, as amended by Amendment Number One, dated as of August 31, 2016 (as amended, restated, supplemented or otherwise modified from time to time, the “Purchase Agreement”), by and among the Purchaser, the Agent, the Servicer and the Seller.
